DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
“comprising” in line 2 should be “comprising:” so that the transition from the preamble to the body of the claim is clearer. 
Appropriate correction is required.
Examiner’s Note
Regarding claim 10, It is not clear whether the second model is required to be deployed twice, as implied by "re-deploying", or whether the claims only require that the second model be deployed to replace the first model. For the purpose of examination, the latter interpretation will be taken.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for two separate reasons. 
Claim 10 recites the limitation "said first quality evaluation value" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The “first quality evaluation values” are first introduced in claim 6. However, claim 10 does not depend upon claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zarei, Roozbeh, Alireza Monemi, and Muhammad Nadzir Marsono. "Retraining mechanism for on-line peer-to-peer traffic classification." Intelligent Informatics. Springer, Berlin, Heidelberg, 2013. 373-382 [hereinafter Zarei] in view of Vanwinckelen, Gitte and Hendrik Blockeel. "On estimating model accuracy with repeated cross-validation." BeneLearn 2012: Proceedings of the 21st Belgian-Dutch conference on machine learning. 2012 [hereinafter Gitte] further in view of Yang, Rui, Shuliang Xu, and Lin Feng. "An ensemble extreme learning machine for data stream classification." Algorithms 11.7 (2018) [hereinafter Yang].
Regarding claim 1, Zarei teaches A computer-implemented method for machine learning model training, the method comprising determining, by one or more processors, an original quality evaluation value for the trained original machine learning model using a first set of feedback data (Zarei; Fig. 1, 3 Proposed On-Line ML P2P Classification with Retraining, page 376 paragraph 1 starting with “In the second phase…”; The accuracy of the ML classifier is evaluated against the one generated by the training dataset generator. In Fig. 1, during the training phase, ML classifier is sent to the “retraining decision maker,” and thus received by the retraining decision maker, and P2P and nonP2P flows + features are sent back as feedback data.);
Examiner notes that under the broadest reasonable interpretation, accuracy of a model can be used as a quality metric.
and in response to determining that the quality evaluation value is below a quality threshold value, triggering, by one or more processors, a retraining process for the original machine learning model, the retraining process comprising a first retraining phase for a first machine learning model (Zarei; 3.2 Retraining Mechanism, page 378, paragraph 3 starting with “The retrain decision”; The retrain decision unit evaluates accuracy of the ML classifier. Given an accuracy threshold, the retraining decision unit determines when an update is needed. If accuracy is below the set threshold, retraining process is applied.).
Zarei does not explicitly teach receiving, by one or more processors, a trained original machine learning model, including related parameters and a set of training data with which the trained original machine learning model has been trained.
Gitte teaches receiving, by one or more processors, a trained original machine learning model, including related parameters and a set of training data with which the trained original machine learning model has been trained (Gitte; 2 Cross-validation based estimates, page 2 left column paragraph 1 starting with “Consider…”; Gitte addresses a scenario where there is a given data set, a learner with a data set and a model, and other parameters.);
It would have been obvious before the effective filing date to modify the retraining methods taught by Zarei with the cross validation techniques as taught by Gitte because cross validation can be used for evaluating models (Gitte; Abstract). Cross-validation helps to estimate the performance of learnings or models so then when evaluating which model to use during the retraining process taught by Zarei, the optimal one can be found. (Gitte; page 2, left column paragraph 2 starting with “As said…”).
Zarei in view of Gitte [hereinafter Zarei-Gitte] does not explicitly teach a second retraining phase for a second machine learning model.
However, Yang, teaches retraining each classifier in an ensemble classifier system (Yang; Algorithm 3). Implementing the retraining taught by Zarei-Gitte on the system with multiple classifiers taught by Yang would allow for the teachings of Gitte previously mapped to be done on a second set of learning models.
It would have been obvious before the effective filing date to modify the retraining method of Zarei-Gitte and utilize it for the retraining in the ensemble system of Yang because Yang’s algorithm can improve the accuracy of classification and also adapt to new concepts in a short time. The combination would allow for retraining of an ensemble of models, not just one, in addition to the added benefits of Yang’s algorithm. 
Regarding claim 2, Zarei-Gitte in view of Yang [hereinafter Zarei-Gitte-Yang] teaches the method of claim 1, wherein performing, by one or more processors, using the original set of training data and the first set of feedback data (Zarei; Fig. 1, 3 Proposed On-Line ML P2P Classification with Retraining, page 376 paragraph 1 starting with “In the second phase…”; The accuracy of the ML classifier is evaluated against the one generated by the training dataset generator. In Fig. 1, during the training phase, ML classifier is sent to the “retraining decision maker,” and thus received by the retraining decision maker, and P2P and nonP2P flows + features are sent back as feedback data.)
Zarei does not explicitly teach a first k-fold cross-validation of the trained original machine learning model wherein, from a first validation fold of the first k-fold cross-validation, skipping records that originate from said set of training data
a first k-fold cross-validation of the trained original machine learning model (Gitte; 2 Cross-validation based estimates, page 2 left column, paragraphs 2-3 starting with “As said…”; Cross-validation is often used to estimate performance of learners or models. K-fold cross-validation divides data into k equally sized sections/folds, and at each fold, a training set from a model M is learned. The accuracy of this model is then computed on the subsections.),
wherein, from a first validation fold of the first k-fold cross-validation, (Gitte; 2 Cross-validation based estimates, page 2 left column, paragraph 4 starting with “A is usually…”; Gitte teaches that there are different ways of utilizing cross-validation. One way is to learn from the whole data set. The other way is to use a subset of the data.).
The rationale for combining the teachings of Zarei and Gitte are the same as previously stated.
Gitte does not explicitly teach skipping records that originate from said set of training data
skipping records that originate from said set of training data (Yang; Algorithm 3, 2.1 Data Stream Classification, page 3 paragraphs 3-4 starting with “Let…”; Sliding window allows for only several blocks to be processed at a time. Only data in the sliding window are used and anything not in the window is not used for training in algorithm 3).
Examiner notes that the sliding window of Yang means that the records that were skipped in the initial dataset were skipped because it was out of the window.
It would have been obvious before the effective filing date to modify the teachings of retraining with cross validation as taught by Zarei-Gitte with the retraining using a sliding window as taught by Yang. Using a sliding window allows the retraining process to detect abrupt concept drift in addition to gradual concept drift, and is able to adapt to a new concept in a short time (Yang; Abstract, 2.1 Data Stream Classification). Examiner notes that concept drift is well known in the art and results in predictions becoming less accurate as time passes, thus causing decreased quality in the predictions.
Regarding claim 3, Zarei-Gitte-Yang teaches the method of claim 2. Zarei does not explicitly teach performing, by one or more processors, a second k-fold cross-validation of said trained original machine learning model using the original set of training data, the first set of feedback data, and a second set of feedback data wherein the second k-fold cross-validation utilizes all records from a second validation fold.
Gitte teaches performing, by one or more processors, a second k-fold cross-validation of said trained original machine learning model (Gitte; 2 Cross-validation based estimates, page 2 left column, paragraphs 2-3 starting with “As said…”; Cross-validation is often used to estimate performance of learners or models. K-fold cross-validation divides data into k equally sized sections/folds, and at each fold, a training set from a model M is learned. The accuracy of this model is then computed on the subsections.),
wherein the second k-fold cross-validation utilizes all records from a second validation fold (Gitte; 2 Cross-validation based estimates, page 2 left column, paragraph 4 starting with “A is usually…”; Gitte teaches that there are different ways of utilizing cross-validation: either using one subset of the data or the entire dataset.).
Examiner notes that as previously explained, Gitte teaches either using a subset or the whole data set. In this case, the whole data set (including the second set of data). 
The rationale for combining the teachings of Zarei and Gitte are the same as previously stated.
Gitte does not explicitly teach using the original set of training data, the first set of feedback data, and a second set of feedback data
using the original set of training data, the first set of feedback data, and a second set of feedback data (Yang; Algorithms 2, 3; The sliding window in the algorithm means that the window may move on from the initial dataset, and at the next iteration with a new window)
Examiner notes that Yang teaches multiple classifiers and retraining each classifier after concept drift has been detected. We then use method taught by Zarei-Gitte for the retraining of each classifier.
It would have been obvious to combine the retraining  of Zarei-Gitte with the ensemble classifier system of Yang because the algorithm taught by Yang can improve accuracy of classification results and adapt to new concepts in a short time (Abstract; Yang).
Regarding claim 4, Zarei-Gitte-Yang teach the method of claim 3. Zarei and Gitte do not explicitly teach wherein a third retraining phase and subsequent retraining phases are treated equally to the second retraining phase
Yang teaches wherein a third retraining phase and subsequent retraining phases are treated equally to the second retraining phase (Yang; Algorithm 3; Retrain each classifier in the ensemble classifier system).
As previously explained, Yang teaches retraining each classifier within a ensemble classifier system. Zarei-Gitte teaches a retraining method. It would have been obvious to use retraining method of Zarei-Gitte with each of the classifiers in the ensemble system of Yang.
The rationale for combining the teachings of Zarei-Gitte and Yang are the same as previously stated.
Regarding claim 5, Zarei-Gitte-Yang teach the method of claim 2. 
Zarei-Gitte teaches the first set of feedback data such that, in each of the k folds, at least one feedback record from the first set of feedback data is present (Zarei; Figure 1; As previously explained, the P2P and nonP2P flows + features feedback is fed back to the machine learning training phase during retraining.)
Examiners notes that in k-fold Cross validation, is feedback information or data is present as taught by Zarei, then they will inherently be in the folds during cross-validation as taught by Gitte.
Zaire does not explicitly teach wherein the first retraining phase further comprises: building, by one or more processors, k folds of a mixture of the original set of training data and retraining, by one or more processors, the original machine learning model using the built k folds thereby generating a corresponding set of first machine learning models, wherein the corresponding set of first machine learning models corresponds to another one of the k folds used as retraining data
Gitte additionally teaches wherein the first retraining phase further comprises: building, by one or more processors, k folds of a mixture of the original set of training data and (Gitte; 2 Cross-validation based estimates, page 2 left column, paragraphs 2-3 starting with “As said…”; Data is divided into k equally sized subsections or folds.);
Examiner notes that in previous claims, it is stated that feedback records are included in training the machine learning model. And thus, based on Gitte’s teachings of data, it would be included here as well as part of the data.
and retraining, by one or more processors, the original machine learning model using the built k folds thereby generating a corresponding set of first machine learning models, wherein the corresponding set of first machine learning models corresponds to another one of the k folds used as retraining data (Gitte; 2 Cross-validation based estimates, page 2 left column, paragraph 2 starting with “As said…”, right column, paragraphs 1-4 starting with “In addition to…”; At each fold, a learning model M learns from the training set for the fold. Each cross validation step in the repeated cross validation involves drawing on the population of all possible k-folds over a data set, and for each corresponding result from the single k-fold, averaging the results.).
The rationale for combining the teachings of Zarei and Gitte are the same as previously stated.
	Regarding claim 6, Zarei-Gitte-Yang teach the method of claim 5. Zarei does wherein the first retraining phase further comprises: determining, by one or more processors, a set of first partial quality evaluation values wherein each instance within the set of first partial quality evaluation values corresponds to a respective instance within the set of first machine learning models
	Gitte-Yang teaches wherein the first retraining phase further comprises: determining, by one or more processors, a set of first partial quality evaluation values (Gitte; 2 Cross-validation based estimates, page 2 left column, paragraphs 1-2 starting with “Consider the following…”; There are two parameters. The first: α1 which is the mean accuracy taken over all datasets of each fold.),
	wherein each instance within the set of first partial quality evaluation values corresponds to a respective instance within the set of first machine learning models (Gitte; 2 Cross-validation based estimates, page 2 left column, paragraphs 1-2 starting with “Consider the following…”; Then there is α2 which is error for a specific model for a specific fold.).
The rationale for combining the teachings of Zarei-Gitte and Yang are the same as previously stated by using an ensemble classifier system to implement the retraining taught by Zarei-Gitte.
Regarding claim 7, Zarei-Gitte-Yang teach the method of claim 6. Zarei does not explicitly teach wherein the first retraining phase further comprises: determining, by one or more processors, a first quality evaluation value as an average value of the first partial quality evaluation values 
Gitte teaches wherein the first retraining phase further comprises: determining, by one or more processors, a first quality evaluation value as an average value of the first partial quality evaluation values (Gitte; 2 Cross-validation based estimates, page 2 left column, paragraphs 1-2 starting with “Consider the following…”; α1 is the mean accuracy taken over all datasets of each fold.). 
The rationale for combining the teachings of Zarei and Gitte are the same as previously stated.
Regarding claim 8, Zarei-Gitte-Yang teach the method of claim 5. Zarei teaches by at least one record of a second set of feedback data (Zarei; Figure 1; As previously explained, the P2P and nonP2P flows + features feedback is fed back to the machine learning training phase during retraining.)
Examiners notes that in k-fold Cross validation, is feedback information or data is present as taught by Zarei, then they will inherently be in the folds during cross-validation as taught by Gitte.
Zarei does not explicitly teach wherein the second retraining phase further comprises: expanding, by one or more processors, the k folds and retraining, by one or more processors, each of the first set of machine learning models using the expanded set of k folds, thereby generating a corresponding set of second machine learning models each of which corresponds to another one of the k folds used as retraining data
Gitte teaches wherein the second retraining phase further comprises: expanding, by one or more processors, the k folds (Gitte; 2 Cross-validation based estimates, page 2 right column, paragraphs 1-4 starting with “In addition to…”; Ck is the population of all possible k-fold cross validations over a particular data set S.);
Examiner notes that under the broadest reasonable interpretation, expanding the k folds is just expanding on claim 3’s limitation of including both initial/original data and new feedback data. Examiner further notes that since this is the second retraining phase, that means records of a second set of feedback data is already available (a first retraining has already been completed). Thus, the second set of feedback data must be included according to Gitte, in order for Ck to be a population of all possible k-fold cross validations.
and retraining, by one or more processors, each of the first set of machine learning models using the expanded set of k folds, thereby generating a corresponding set of second machine learning models each of which corresponds to another one of the k folds used as retraining data (Gitte; 2 Cross-validation based estimates, page 2 left column, paragraphs 1-2 starting with “Consider the following…”; Models are trained on each equally sized folds which are subsections of training data S.).
Examiner notes that as previously explained, a model learns from each fold during the cross-validation process.
The rationale for combining the teachings of Zarei and Gitte are the same as previously stated.
	Regarding claim 9, Zarei-Gitte-Yang teach the method of claim 8. Zarei wherein the second retraining phase further comprises: determining, by one or more processors, a set of second partial quality evaluation values, each instance within the set of second partial quality evaluation values corresponds to a respective instance within the set of second machine learning models determining, by one or more processors, a set of second partial quality evaluation values, each instance within the set of second partial quality evaluation values corresponds to a respective instance within the set of second machine learning models.
	Gitte teaches wherein the second retraining phase further comprises: determining, by one or more processors, a set of second partial quality evaluation values, each instance within the set of second partial quality evaluation values corresponds to a respective instance within the set of second machine learning models determining, by one or more processors, (Gitte; 2 Cross-validation based estimates, page 2 left column, paragraphs 1-2 starting with “Consider the following…”; There are two parameters. The first: α1 which is the mean accuracy taken over all datasets of each fold. Then there is α2 which is error for a specific model for a specific fold.);
a set of partial quality evaluation values, each instance within the set of second partial quality evaluation values corresponds to a respective instance within the set of machine learning models
and determining, by one or more processors, a quality evaluation value as an average value of the partial quality evaluation values (Gitte; 2 Cross-validation based estimates, page 2 left column, paragraphs 1-2 starting with “Consider the following…”; Parameter α1 is the mean accuracy taken over all datasets of each fold.).
Gitte does not explicitly teach that the quality evaluation values are for a second set of learning models. However, Yang, teaches retraining each classifier in an ensemble classifier system (Yang; Algorithm 3). Implementing the retraining taught by Zarei-Gitte on the system with multiple classifiers taught by Yang would allow for the teachings of Gitte previously mapped to be done on a second set of learning models.
The rationale for combining the teachings of Zarei-Gitte and Yang are the same as previously stated by having an ensemble system use the retraining method of Zarei-Gitte, allowing multiple classifiers to be retrained.
	Regarding claim 14, Zarei-Gitte-Yang teaches all the limitations and motivations of claim 1 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 14. Claim 14 additionally recites “a computer program product for machine learning training… one or more computer readable storage media and program instructions stored on the one or more computer readable storage media…” Zarei teaches a software ML classifier model which suggests a computer readable storage medium capable of storing software (and thus instructions) and a computer/computing product.
The rationale for combining the teachings of Zarei and Gitte are the same as previously stated.
Regarding claim 15, Zarei-Gitte-Yang teaches all the limitations and motivations of claim 2 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 15. Claim 15 additionally recites “a computer program product… comprising program instructions stored on the one or more computer readable storage media…” Zarei teaches a software ML classifier model which suggests a computer readable storage medium capable of storing software (and thus instructions) and a computer/computing product.
The rationale for combining the teachings of Zarei and Gitte are the same as previously stated.
Regarding claim 16, Zarei-Gitte-Yang teaches all the limitations and motivations of claim 3 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 16. Claim 16 additionally recites “a computer program product… comprising program instructions stored on the one or more computer readable storage media…” Zarei teaches a software ML classifier model which suggests a computer readable storage medium capable of storing software (and thus instructions) and a computer/computing product.
The rationale for combining the teachings of Zarei and Gitte are the same as previously stated.
Regarding claim 17, Zarei-Gitte-Yang teaches all the limitations and motivations of claim 1 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 17. Claim 17 additionally recites “a computer system comprising one or more computer processors; one or more computer readable storage media; and program instructions” Zarei teaches a proposed system that runs a software ML classifier model which suggests a computer readable storage medium capable of storing software (and thus instructions) and a computer/computing system.
The rationale for combining the teachings of Zarei and Gitte are the same as previously stated.
Regarding claim 18, Zarei-Gitte-Yang teaches all the limitations and motivations of claim 2 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 18. Claim 18 additionally recites “a computer system comprising program instructions stored on the computer readable storage media” Zarei teaches a proposed system that runs a software ML classifier model which suggests a computer readable storage medium capable of storing software (and thus instructions) and a computer/computing system.
The rationale for combining the teachings of Zarei and Gitte are the same as previously stated.
Regarding claim 19, Zarei-Gitte-Yang teaches all the limitations and motivations of claim 3 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 19. Claim 19 additionally recites “a computer system comprising program instructions stored on the computer readable storage media” Zarei teaches a proposed system that runs a software ML classifier model which suggests a computer readable storage medium capable of storing software (and thus instructions) and a computer/computing system.
The rationale for combining the teachings of Zarei and Gitte are the same as previously stated.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zarei-Gitte-Yang further in view of Refaeilzadeh, Payam, Lei Tang, and Huan Liu. "Cross-validation." Encyclopedia of database systems 5 (2009): 532-538 [hereinafter Payam].
Regarding claim 10, Zarei-Gitte-Yang teach the method of claim 9. Zarei-Gitte-Yang does not explicitly teach teaches in response to determining that the second quality evaluation value is better than said first quality evaluation value, redeploying, by one or more processors, the second machine learning model in place of the original machine learning model.
Payam teaches in response to determining that the second quality evaluation value is better than said first quality evaluation value, redeploying, by one or more processors, the second machine learning model in place of the original machine learning model (Payam; Model Selection, page 5, left column paragraph 2 starting with “Alternatively…; Cross-validation may be used to compare a pair of learning algorithms. Designer may wish to compare the performance of the classifier with some existing baseline classifier or generalize a model selection setting. There is a large library of learning algorithms or classifiers to choose from and the model that will perform the best for a particular dataset is selected to be used.).
Examiner note that as previously explained, redeploying is interpreted to mean that the second model is selected to be used when the quality evaluation value of the second model is better than that of the first.
It would have been obvious before the effective filing date to combine the additional use of cross-validation taught by Payam and the system of Zarei-Gitte-Yang because Payam teaches that cross-validation can be applied to model selection, and not just tuning or performance estimation. The model with the best performance of a dataset (based on cross-validation) is selected for use (Payam; Key Applications, page 4 right column paragraph 3 starting with “Cross-validation can be…”). 
Examiner notes that under the broadest reasonable interpretation, the original model’s quality would be used as the baseline, and the second model would be the “new” model, and the quality evaluation for the second model would be used to compare against the baseline or first quality value.
Regarding claim 11, Zarei-Gitte-Yang teach the method of claim 1. Zarei-Gitte-Yang does not explicitly teach additional limitations. 
	Payam teaches wherein said machine learning models are selected from the group consisting of: a multiclass classifier, a binary classifier, and a regression algorithm unit (Payam; Historical Background, page 1, right column paragraph 1; Model may be a regression model or a classifier.).
Examiner notes that a binary classifier is simply a trivial case of a multiclass classifier.
The rationale for combining the teachings of Zarei-Gitte-Yang and Payam is the same as previously stated. 

Claims 12-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zarei-Gitte-Yang further in view of Stack Overflow “Cross Validation in Deep Neural Networks.” 22 Mar. 2019, https://stackoverflow.com/questions/44475682/cross-validation-in-deep-neural-networks.
Regarding claim 12, StackOverflow teaches wherein said machine learning models are neural networks (StackOverflow; Cross-validation is a general technique to prevent overfitting. There is no difference between doing it on a deep-learning model and doing it on a linear regression. The idea is the same for all ML models).
Examiner notes that in light of claim 11 (stating that the learning models for claim 1 may be classifiers or regression algorithm units), StackOverflow teaches that cross-validation can be done on both deep-learning models such as deep neural networks.
It would have been obvious before the effective filing date to combine the general knowledge of learning models and deep neural networks taught by users on StackOverflow and the system of Zarei-Gitte-Yang.
Regarding claim 13, StackOverflow teaches wherein said machine learning models are convolutional neural networks (StackOverflow; Cross-validation can be used for deep neural networks).
Examiner notes that convolutional neural networks are a form of deep neural networks. It is further stated in StackOverflow that there is no difference between using cross-validation on a deep learning model compared to doing it on a simpler linear regression.
The rationale for combining the teachings of Zarei-Gitte-Yang and StackOverflow are the same as previously stated.
Regarding claim 20, Zarei-Gitte-Yang in view of StackOverflow [hereinafter Zarei-Gitte-Yang-StackOverflow] Gitte teaches all the limitations and motivations of claim 12 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to those elements of claim 20. 
The rationale for combining the teachings of Zarei-Gitte-Yang and StackOverflow are the same as previously stated.

Conclusion
	The following reference have been determined to be related to the application, but were not applied in any specific rejection. They are nonetheless listed below for reference.
StackExchange “Training on the Full Dataset after Cross-Validation?” Cross Validated, 5 June 2011, https://stats.stackexchange.com/questions/11602/training-on-the-full-dataset-after-cross-validation. 
Teaches cross-validation being used for model selection, specifically using cross-validation to estimate performance using a method.
Gupta, Prashant. “Cross-Validation in Machine Learning.” Medium, Towards Data Science, 5 June 2017, https://towardsdatascience.com/cross-validation-in-machine-learning-72924a69872f. 
Gupta teaches different cross-validation methods including k-fold cross validation. 
Zhu, Ruijin, Weilin Guo, and Xuejiao Gong. "Short-term photovoltaic power output prediction based on k-fold cross-validation and an ensemble model." Energies 12.7 (2019): 1220. 
Zhu teaches the use of an ensemble model with k-fold cross validation used to train and determine the performance of the submodels. The prediction results of the submodels are merged. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C WU/Examiner, Art Unit 2128                                                                                                                                                                                         
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128